DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-15, 19, and 20 directed to groups non-elected without traverse.  Accordingly, claims 7-15, 19, and 20 have been cancelled.
Response to Amendment and Status of Claims
Applicant's amendment, filed 06/16/2021, has been entered. Claims 1, 2, and 6 are amended, claims 3 and 5 are cancelled, and no new claims are added. By the examiner’s amendment below, claims 7-15, 19, and 20 are cancelled as being drawn to non-elected subject matter without traverse. Accordingly, claims 1, 2, 4, 6, and 16-18 are pending and considered in this Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



	Please cancel claims 7-15, 19, and 20.
	-END OF AMENDMENT-
Reasons for Allowance
Claims 1, 2, 4, 6, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to the feature requiring the anti-stripping agent to have a water content from 0.4 to 0.6 wt%, plasticity index of 6 or less, flow index 50% or less, swelling 3% or less, and anti-stripping performance of ¼ or less.
In the interest of the clarity of the record, it is noted that former prior art reference to Jones required the raw materials to have a moisture content of less than about 0.2 wt% (Paragraph 0043) which is outside of the claimed range of 0.4 to 0.6 wt%. New reference to Falkiweicz (U.S. 7,309,390) discloses anti-strip asphalt pavement including slag from steel making as aggregate but does not disclose the above claim features nor would the person of ordinary skill in the art reasonably expect that slag to possess the above claim features. Additionally, there is no motivation or apparent reasoning that would lead the person of ordinary skill in the art to ensure the anti-stripping agent embodied such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738